COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Overton


ANITA SEIDL
                                                  MEMORANDUM OPINION *
v.   Record No. 0711-97-2                             PER CURIAM
                                                   NOVEMBER 10, 1997
DEPARTMENT OF SOCIAL SERVICES
 OF HENRICO COUNTY


               FROM THE CIRCUIT COURT OF HENRICO COUNTY
                       L. A. Harris, Jr., Judge
             (John M. Wright, Jr.; Downs and Wright, on
             brief), for appellant.

             (George T. Elmore, III, Assistant County
             Attorney, on brief), for appellee.

             (Deborah S. Tinsley, guardian ad litem for
             infant child.)



     Anita Seidl appeals the decision of the circuit court

terminating her residual parental rights to her child.       Seidl

contends that trial court erred in finding that the Henrico

County Department of Social Services (DSS) established by clear

and convincing evidence the criteria set out in Code § 16.1-283.

 Upon reviewing the record and briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the decision of the trial court.     See Rule 5A:27.

         "The termination of parental rights is a grave, drastic,

and irreversible action."     Lowe v. Department of Pub. Welfare,

231 Va. 277, 280-81, 343 S.E.2d 70, 72 (1986).       "'[S]tatutes
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
terminating the legal relationship between parent and child

should be interpreted consistently with the governmental

objective of preserving, when possible, the parent-child

relationship.'" Id. (Citation omitted). But,
          [w]hen addressing matters concerning a child,
          including the termination of a parent's
          residual parental rights, the paramount
          consideration of a trial court is the child's
          best interests. On review, "[a] trial court
          is presumed to have thoroughly weighed all
          the evidence, considered the statutory
          requirements, and made its determination
          based on the child's best interests."

Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123,

128, 409 S.E.2d 460, 463 (1991) (citation omitted).      "The trial

court's judgment, 'when based on evidence heard ore tenus, will

not be disturbed on appeal unless plainly wrong or without

evidence to support it'"       Id. (Citation omitted).

     Although Seidl alleges that DSS sought to terminate her

parental rights pursuant to Code § 16.1-283(B), the record

demonstrates that it relied upon Code § 16.1-283(C).     That

provision provides, in pertinent part, as follows:
          The residual parental rights of a parent or
          parents of a child placed in foster care as a
          result of court commitment, an entrustment
          agreement entered into by the parent or
          parents or other voluntary relinquishment by
          the parent or parents may be terminated if
          the court finds, based upon clear and
          convincing evidence, that it is in the best
          interests of the child and that:

                    *      *    *   *    *   *   *

          2. The parent or parents, without good cause,
          have been unwilling or unable within a
          reasonable period not to exceed twelve months


                                     2
             to remedy substantially the conditions which
             led to the child's foster care placement,
             notwithstanding the reasonable and
             appropriate efforts of social, medical,
             mental health or other rehabilitative
             agencies to such end.


     Evidence that the parent failed, without good cause, "to

make reasonable progress towards the elimination of the

conditions which led to the child's foster care placement in

accordance with    . . . a [jointly designed and agreed upon]

foster care plan" is prima facie evidence that the parent was

unwilling or unable to substantially remedy the underlying

conditions.    Code § 16.1-283(C)(3)(b).
     DSS became involved with appellant in December 1993 when it

received a complaint that the child appeared at day care with a

black eye.    Seidl allegedly caused the injury.   The agency had

difficulty locating Seidl and the child, but did not believe the

case warranted an emergency removal.    However, in the summer of

1994, DSS initiated an emergency removal when the child could not

be located and Seidl refused to disclose his whereabouts.

     The evidence presented by DSS indicated that, from the

initial contact with DSS, Seidl was uncooperative, angry, and

distrustful.    She was verbally abusive towards DSS employees and

others, and made derogatory comments even in front of the child.

The extent of Seidl's distrust and anger was apparent in her

trial testimony, where she indicated that she believed numerous

witnesses for DSS lied.

     Seidl refused to assist in the development of the foster


                                   3
care plan.   Under the plan developed by DSS and approved by the

court, Seidl was to take a parenting class and receive

psychological testing.   DSS also sought to evaluate her in-home

parenting skills.   Seidl completed a STEP parenting class and

submitted to psychological testing.   She also entered into

individual counseling.   Despite repeated counseling sessions in

both individual and group settings, Seidl did not acknowledge any

problems with herself or take any responsibility for her child's

removal.   She continued to blame others for her problems.
     While Seidl was willing to work with certain training and

mental health professionals, she remained unwilling to cooperate

with DSS personnel in any way.   In an effort to overcome this

problem, DSS arranged for an outside agency to provide in-home

parenting services to Seidl.   However, Seidl did not cooperate

with the new service provider, and the funding for this service

was canceled.   One year later, in December 1995, Seidl wrote to

the service provider and expressed a willingness to cooperate.

     DSS believed it was necessary to observe Seidl at home with

the child to ensure that the child could be returned to her

safely.    Neither DSS nor the alternative service provider was

ever able to observe Seidl's in-home parenting skills because of

her resistance.   Seidl's lack of cooperation led DSS to seek to

terminate her parental rights.

     The evidence demonstrated that a return to Seidl's care was

not in the child's best interests.    The child came into foster




                                  4
care with emotional and psychological problems.   Evidence of

those problems belied Seidl's testimony that the child's only

problem was that he was anxious after being taken from her

abruptly and placed elsewhere without familiar toys or clothes.

When the child came into foster care, he was angry,

hypervigilant, and insecure.   When stressed, the child acted out.

His therapist testified that the child did not feel that he

could trust Seidl and did not feel safe with her.    The therapist

indicated that "[t]here was clearly a pattern, chaotic,

unpredictable way of living, or caretaking for him that affected

him, that continued to affect him today."
     At the time of trial, the child had improved.    He was

calmer, was able to talk about his feelings, and was able to turn

to his caretakers to seek relief when stressed.   His therapist

testified, however, that he "still has emotional behavior

problems, that he's going to be troubled with it quite a while

into the future," and that he needed a stable home with strong

parents.   The child expressed clearly that he did not feel safe

with Seidl and was frightened by the idea of contact with her.

According to the therapist, the continuing uncertainty of where

the child would live placed the child at risk for "more anxiety,

more difficulty in trusting, more defenses . . . ."

      Despite the many services offered to Seidl by DSS, the

trial court found that DSS had established, by clear and

convincing evidence, that Seidl "failed without good cause to




                                 5
remedy substantially the conditions which led to the child's

foster care placement within a reasonable period."   The court

also found that the best interests of the child required

termination of Seidl's parental rights.   This finding is not

plainly wrong or without evidence to support it.
               The statute clearly contemplates that
          efforts to resolve the "conditions" relevant
          to termination are constrained by time. Code
          § 16.1-283(C)(2). Absent "good cause," a
          parent or parents receiving the "reasonable
          and appropriate" services of "rehabilitative
          agencies" must "remedy substantially" the
          "conditions which led to . . . foster care"
          of the child in a "reasonable period not to
          exceed twelve months." Id. This provision
          protects the family unit and attendant rights
          of both parents and child, while assuring
          resolution of the parent/child relationship
          without interminable delay. "It is clearly
          not in the best interests of a child to spend
          a lengthy period of time waiting to find out
          when, or even if, a parent will be capable of
          resuming . . . responsibilities."


Lecky v. Reed, 20 Va. App. 306, 312, 456 S.E.2d 538, 540 (1995)

(other citations omitted).

     Accordingly, the decision of the circuit court is summarily

affirmed.
                                                          Affirmed.




                                6